Exhibit 10.29

 

UNIVERSAL LEASE AGREEMENT

 

THIS UNIVERSAL LEASE AGREEMENT (“Lease”) is effective as of the 1st day of
January, 2005, by and between The County of Jackson, a Michigan municipal
corporation, of 120 W. Michigan Avenue, Jackson, MI 49201 (hereinafter “Lessor”)
and Jackson Trotting Association, LLC, a Michigan limited liability company, of
200 W. Ganson Street, P.O. Box 881, Jackson, MI 49204-0881 (hereinafter
“Lessee”).

 

W I T N E S S E T H:

 

WHEREAS, Lessee desires to enter into a live harness racing lease with Lessor
for the purpose of permitting Lessee to conduct annual live harness horse racing
meets at the Jackson County Fairgrounds under the terms and conditions hereafter
set forth;

 

WHEREAS, Lessee desires to enter into a simulcasting lease for the purpose of
permitting Lessee to conduct simulcasting of intrastate and interstate horse
racing events under the terms and conditions hereafter set forth;

 

WHEREAS, Lessee desires to engage in and allow pari-mutuel wagering for live
harness horse racing and for simulcasting under the terms and conditions as
hereafter set forth; and

 

WHEREAS, Lessor and Lessee desire to enter into one universal lease agreement to
define the parties’ agreement for live harness horse race meets and simulcasting
under the terms and conditions as hereafter set forth in this Lease Agreement
(hereafter “Lease” or “Universal Lease”).

 

NOW, THEREFORE, in consideration of the covenants and obligations negotiated and
agreed upon between the parties, and other good and valuable

 

--------------------------------------------------------------------------------


 

consideration, the receipt and adequacy of which is hereby acknowledged, Lessor
and Lessee agree as follows:

 

1.             Premises.

 

A.            Live Racing:  Lessor hereby leases to Lessee for live harness
horse racing the following described premises (“Premises”) situated in the City
of Jackson, County of Jackson, State of Michigan, commonly known as the Jackson
County Fairgrounds, and more particularly described as follows:

 

That piece or parcel of land bounded on the north by a public street known as
North Street, on the west by a public street known as Blackstone Street, on the
south by a public street known as Ganson Street, and on the east by the Grand
Trunk Western Railroad right-of-way, including the grandstand, barns, stables
and parking areas, as hereafter more fully described.

 

EXCLUDING Antique Tractors Barn, a/k/a Barn #19, and to the extent owned by
Lessor and is part of the Fair Premises, the Railroad Spur and Railroad Bridge
Foundations along the Grand River, Milking Parlor/Retail Milk Store, Barn 2,
Barn 10 (may use the lean-to’s), Barn 11 (may use the lean-to), Barn 12, Covered
Arena, Horse Arena, Herman Gumper Exhibition Hall, Log Cabin, Fair Offices,
Gazebo, Garage next to Fair Office, Fair Events Center, Stage, Dressing Rooms,
Workshop, Pole Storage Building, and infield (when it is not a live racing day).

 

Lessee’s parking shall be as designated within paragraph 22 below.

 

Lessor shall have full and complete use and access to all barn areas during any
period of time when no live harness horse race meets exist for its sole and
exclusive purpose including for Lessor’s annual Rural Education Days for local
and surrounding county school districts.

 

2

--------------------------------------------------------------------------------


 

During live harness horse race meets, the so-called North Street Gate, on the
south side of North Street, shall remain open during normal business hours for
the use of the Jackson County Fair and its personnel. Security and/or placement
of security guards as mandated or deemed necessary by the Michigan Office of the
Racing Commissioner, Jackson Trotting Association, LLC and/or any other
governing body shall be the sole and exclusive responsibility of Lessee. Ingress
and/or egress at the Ganson Street main drive shall remain open during the
period commencing two hours prior to and ending one hour after the conduct of
live racing. Lessor and Lessee shall use their best efforts to mutually
coordinate parking during situations when both Lessor and Lessee have
conflicting events. Alternate ingress and/or egress for Lessee’s use shall be
allowed at the western perimeter, South Blackstone gate, and the East Ganson
Street livestock gate.

 

Lessee’s use of the barns during the live harness race meets shall be as solely
designated by Lessor and shall include Barn 1, Barn 3, Barn 10 lean to’s, Barn
11 lean to, Barn 16, Barn 17 and Barn 18 or Barn 3, Barn 7, Barn 16, Barn 17 and
Barn 18.

 

Lessor shall allow the horsemen to have the use of the entire building known as
the Track Kitchen during live harness race meets. Lessee shall be responsible
and shall indemnify Lessor for the horsemen and their conduct. Lessee shall also
be responsible for all repair and/or improvements to the Track Kitchen subject
to the express prior written approval of Lessor. All repairs and/or improvements
shall be at Lessee’s sole cost and expense.

 

B.            Simulcasting:  Lessor further leases to Lessee the following
described premises for simulcasting located within the Jackson County Fairground
harness horse

 

3

--------------------------------------------------------------------------------


 

race track generally described as the south end of the Grandstand, including
restrooms, restaurant, and general offices as well as the parking designated in
paragraph 22 below.

 

C.            Occupancy:  Lessor shall have full and absolute use and occupancy
of the Premises one week prior to the annual Jackson County Fair, the week of
the annual Jackson County Fair and one week subsequent to the annual Jackson
County Fair (collectively, the “Jackson County Fair Period”) as well as to the
barns and all other areas of the Jackson County Fairgrounds the first week of
April for Lessor’s Rural Education Days program for the local and surrounding
school districts. Lessor guarantees occupancy consistent with paragraph 1B above
to Lessee during the so-called “Triple Crown” horse racing events which end with
the Belmont Stakes held no later than the second Saturday of June. Lessor agrees
that it will not hold the Jackson County Fair prior to June 15 in any year
without the prior express written consent of the Lessee, which consent Lessee
may withhold in its sole and absolute discretion.

 

2.             Use.

 

A.            Live Racing:    To conduct live standard bred harness horse racing
events for a period each year as fixed and determined by the Michigan Office of
the Racing Commissioner.

 

B.            Simulcast:   To conduct pari-mutuel wagering on intrastate and
interstate simulcast of horse racing events and any other event for which
Michigan law may now or in the future permit pari-mutuel wagering. For purposes
of this Lease, the term “Simulcast” means the live transmission of video and
audio signals conveying interstate and intrastate horse racing events and as
that term is currently specifically

 

4

--------------------------------------------------------------------------------


 

defined within the Michigan Racing Law of 1995, Act 279 of the Public Acts of
1995, as may be amended from time to time.

 

The leased simulcasting premises shall be used for no other purpose other than
to conduct pari-mutuel wagering as may be allowed now or in the future. Gaming,
video gaming, gambling, games of chance or other gambling, including, but not
limited to, slot machines or any other gambling (“Gaming”) other than
pari-mutuel wagering on simulcast horse racing events is strictly prohibited.

 

If, during the term of this Lease, any Federal, State or local legislation is
enacted which allows Lessee to hold, profit, conduct or otherwise engage in
onsite Gaming, distinct from pari-mutuel wagering on simulcast events, Lessee
will nonetheless be prohibited from conducting said Gaming unless Lessee obtains
the express prior written consent of Lessor.

 

3.             Term. This Universal Lease shall be comprised of eight (8) yearly
terms commencing January 1, 2005, through December 31, 2005, and on a calendar
year basis thereafter, terminating as of the last day of the eighth annual term
on December 31, 2012, unless extended pursuant to express written agreement
between Lessor and Lessee.

 

4.             Rent.

 

A.            Live Racing:  Lessee shall pay to Lessor an annual base rent of
$7,500 for each and every year of this Lease payable as follows:  $4,500 for
yearly maintenance of grounds and $3,000 annual prepaid rent. Further, Lessee
shall pay an additional sum to Lessor equal to 1% of the pari-mutuel handle in
excess of $30,000 for any single day, less a one time credit of $3,000 of the
above-referenced annual prepaid

 

5

--------------------------------------------------------------------------------


 

rent. Said percentage rental is due and payable by Lessee to Lessor within
fourteen (14) days from the conclusion of each and every seasonal harness horse
race meet.

 

B.            Simulcast:  Lessee shall pay to Lessor rent at the rate of .0065%
of Lessee’s daily gross simulcasting pari-mutuel wagering handle which shall be
due and payable to Lessor by Lessee on a monthly basis during the term of this
Lease. Payment of rent by Lessee to Lessor shall be made monthly no later than
the third day of the succeeding month. Verification documentation including
daily breakdown sheets of Lessee’s previous month’s pari-mutuel daily handle
shall accompany each month’s rental payment.

 

C.            Universal: Notwithstanding anything to the contrary noted above,
Lessee guarantees to Lessor a gross annual rent during each year of this Lease
of a sum not less than Eighty-Five Thousand ($85,000) Dollars for combined live
and simulcasting rent. Any deficiency less than the $85,000 annual guaranteed
sum shall be paid by Lessee to Lessor no later than December 31 of the calendar
year of the year of the deficiency.

 

The annual minimum rent of $85,000 due and payable each and every year during
the term of this Lease shall be adjusted annually in a sum equal to the
corresponding annual percentage increase of the cost of living adjustment as
published annually by the United States Department of Labor.

 

5.             Possession.

 

A.            Live Racing:  The number of live harness horse racing dates shall
not be less than the number of days mandated by the State of Michigan, Office of
Racing

 

6

--------------------------------------------------------------------------------


 

Commissioner, as required by the Michigan Racing Law of 1995, Act 279 of the
Public Acts of 1995, as amended, State Reg. 431.312, or any future adopted
corresponding statutes, rules or regulations.

 

B.            Simulcast:  Lessee guarantees to Lessor that Lessee shall conduct
simulcasting not less than 225 days per calendar year during the term of this
Lease.

 

6.             Capital Improvements. Lessee shall contribute a minimum sum of
Five Hundred Thousand ($500,000) Dollars in capital improvements to the
facilities of Lessor over the term of this Lease under the following terms and
conditions:

 

A.            $250,000 in improvements shall be provided by June 30, 2006, as
follows:

 

(i)    Repavement of Jackson Trotting Association, LLC/Jackson Racing, Inc.’s
parking lot to be completed by June 13, 2005;

 

(ii)   Improvements and renovations to the men’s and women’s bathrooms at the
South end of the Grandstand to be completed by June 30, 2006;

 

(iii)  Replacement of all downspouts over the Grandstand seating area by June
30, 2006;

 

(iv)  Complete sandblast and painting on the West side of the Grandstand wall by
June 30, 2006;

 

(v)   Other updates and improvements of the Clubhouse as determined necessary by
Lessee;

 

(vi)  Replacement of the patio carpet by June 30, 2006; and

 

(vii) Repair of the leaking roof extension on the West side of the Grandstand by
June 30, 2006.

 

B.            A minimum of $250,000 in additional capital improvements shall be
completed prior to December 31, 2009. Said improvements shall be mutually agreed

 

7

--------------------------------------------------------------------------------


 

upon between the Lessor and Lessee in accordance with the provisions set forth
more fully below. Additionally, Lessor and Lessee shall mutually negotiate and
agree on all capital improvements to the Clubhouse and other facilities prior to
the commencement of any improvement thereon.

 

C.            With respect to each capital improvement, Lessee shall solicit a
minimum of three (3) bids from reputable local contractors capable of performing
the improvements. Lessor and Lessee shall thereafter mutually select the
contractor whose bid most responsibly meets the parties’ requirements in terms
of scope of work, schedule and pricing. Should Lessor and Lessee be unable to
mutually agree upon the contractor selected to perform the capital improvement,
then either a local architect or civil engineer shall be retained, at a cost to
be equally split between Lessor and Lessee, and the third party so selected
shall select the contractor whose bid most reasonably and responsibly meets the
capital improvement specifications in terms of scope, schedule and pricing. The
bid and contractor selection processes shall fully and completely comply with
MTR Gaming Group, Inc.’s Plan of compliance Review and Reporting System and
Establishment of Compliance Committee Procedures as attached to Louis Aronson’s
letter of April 11, 2005, to Kevin M. Thomson, Attorney for Jackson
County/Jackson County Fair Board (see attached Exhibit B), and the Jackson
County Contract for Professional Services Provision, Policy #2030, as set forth
in the Jackson County Administrator/Controller’s letter of April 4, 2005, to
Daniel B. Rakieten. (See attached Exhibit C.)

 

8

--------------------------------------------------------------------------------


 

The lowest bid received for all capital improvement projects from the local
contractors shall be used for the purpose of confirmation of the $500,000 in
capital improvements to be provided to Lessor by Lessee as itemized above.

 

Failure of Lessee to make the minimum capital improvements by the deadlines
indicated above shall be considered a material breach of this Lease.

 

7.             Sublease/Assignment. Lessee shall have no right to assign this
Lease or any amendments thereto or to sublet the Premises or any portion thereof
to any other party without the express prior written consent of Lessor, which
consent shall not be unreasonably withheld; provided, nonetheless, that any
assignment or sublease shall not relieve the Lessee of its covenants and
obligations hereunder.

 

8.             Quiet Possession. Lessor covenants that it is lawfully seized of
the Premises and has full right and power to enter into this Lease for the full
term and upon all the conditions herein contained. Lessor will deliver full and
complete possession of the Premises upon the payment of said rent and the
performance of the covenants agreed to be performed. Lessee shall and may
thereafter peaceably and quietly have, hold and enjoy the Premises for the said
term.

 

9.             Alterations. Notwithstanding paragraph 6 above concerning capital
improvements, Lessee shall not make or undertake any alterations or additions to
the Premises including walls, floors, fixtures or grounds without the express
prior written approval of Lessor. Any alterations or additions undertaken to the
Premises, subsequent to the express written consent of Lessor, shall comply with
paragraph 6 concerning capital improvements and shall be at Lessee=s sole cost
and expense. Further, all

 

9

--------------------------------------------------------------------------------


 

improvements shall be of good workmanship and material. Lessor shall not
unreasonably withhold its consent to any alterations or additions by Lessee.

 

10.           Maintenance. The Lessor agrees to maintain and repair the roof,
foundation and outer walls, and make all structural changes or repairs thereto
as may be required by governmental authority. Lessee shall maintain and repair
all mechanical components of the Premises. Lessee shall maintain and repair all
window and door glass, exterior doors, casings, frames or any of the appliances
or appurtenances to the Premises. Lessee’s property insurance coverage on the
Premises shall not contain an exclusion for plate glass. Lessee shall be liable
for the expense of materials and all labor to repair and replace defective,
damaged or deteriorated horse stalls and partitions.

 

No signs may be erected by Lessee on the Premises without prior written consent
of Lessor. Lessor hereby consents to the continued use of the signs existing on
the Premises as of June 13, 2005, and any replacement signs of like character
and size. The Lessee shall maintain any signs erected in a good state of repair,
save the Lessor harmless from any loss, costs or damage as a result of the
maintenance, existence or removal of the same, and shall repair any damage which
may be caused by the existence, maintenance or removal of such signs. At the end
of this term, Lessee, if requested to do so by the Lessor, agrees to remove said
sign or signs.

 

Lessee agrees to place poles for Lessor’s use in the grandstand stage area
indicated by Lessor for concerts and/or shows held at the venue and Lessee
further agrees to remove said poles from the Grandstand area in a timely manner
mutually agreed upon by

 

10

--------------------------------------------------------------------------------


 

Lessor and Lessee. Lessee shall assume all costs for the placement and removal
of the poles.

 

Notwithstanding anything to the contrary herein, Lessee shall be responsible for
and maintain the following during live race meets:  horse stalls, manure
removal, race track maintenance, including hub rail, installation, repair and
maintenance of judges’ stand and catwalk, and daily maintenance and clean up of
the grandstand and the area between the grandstand and the track fence.

 

11.           Taxes and Others. Lessee shall pay all general real estate and
personal property taxes that may be due and payable on the Premises during the
term of the Lease before such taxes become delinquent and a charge against the
Premises.

 

12.           Utilities. Lessee shall pay all charges of public and/or private
utility companies for utilities furnished Lessee in the use of the Premises
including charges for gas, oil, telephone, garbage, electricity and any
municipal sewer and water. Lessor may require proof of payment of all utilities
and Lessee shall provide proof of same.

 

13.           Damage or Destruction. It is further mutually understood and
agreed between the Lessor and the Lessee that in the event the Premises are
damaged or destroyed by fire or other casualty, the Premises shall be promptly
and with reasonable dispatch fully repaired or restored, as the case may be, by
the Lessor at its expense for the roof, foundation and outer walls, and by the
Lessee for the remainder of the Premises; provided, however, that the Lessor’s
obligation to repair or to restore shall be limited to the proceeds of any
insurance recoverable by virtue of said fire or other casualty, and provided
further, that the rent provided for shall abate entirely in case the entire
Premises

 

11

--------------------------------------------------------------------------------


 

are untenantable and pro rata for the portion rendered untenantable, in case a
part only is untenantable, until the same shall be restored to a tenantable
condition.

 

If the building upon the Premises shall be totally damaged or destroyed by fire
or other casualty, or if the building on the Premises shall be damaged or
destroyed by fire or other casualty to the extent of 50% or more of the total
floor space, then, at the option of either party, this Lease may be cancelled.
Such option may be exercised by written notice given by either party to the
other within 30 days after the occurrence of such fire or other casualty. If
either party shall fail to give notice to the other within the aforesaid period
of 30 days, then this Lease shall continue for the balance of its term and the
Lessor and the Lessee shall promptly repair or restore their respective
interests in said building.

 

14.           Insurance. It shall be the obligation of Lessee to carry public
liability and property damage insurance on the Premises, including the barns, in
an amount consistent with the current adopted policy of the Jackson County Board
of Commissioners and the Jackson County Fairgrounds, as may be amended from time
to time, a copy of which is attached hereto and incorporated herein by reference
as Exhibit D. Further, Lessee shall name Lessor as an additional named insured
and shall provide Lessor with proof of said insurance which shall continue in
full force and effect during this Lease.

 

Lessee shall cooperate and fully comply with Lessor with respect to any request
of Lessor pertaining to the insurance coverage required hereunder, including
submission of proof of insurance and/or payment of premiums for same.

 

In consideration of the rents and covenants herein specified, Lessee waives its
right of recovery, if any, against Lessor for any loss to real or personal
property including

 

12

--------------------------------------------------------------------------------


 

loss of revenue. Lessee further agrees it shall include in all fire and other
hazard insurance policies covering the Premises and barns the following waiver
of subrogation:

 

“It is hereby stipulated that this insurance shall not be invalidated should the
insured waive in writing, prior to the loss, any and all rights of recovery
against any party for loss occurring to the property described herein.”

 

15.           Injury to Persons. Lessee hereby covenants and agrees to keep,
hold and save harmless the Lessor from any claim or suit for damage or injuries
sustained upon the Premises by any person or persons caused by negligence on the
part of the Lessee, its agents, employees and other persons with respect to whom
Lessee may be liable. Lessor hereby covenants and agrees to keep, hold and save
harmless the Lessee from any claim or suit for damage or injuries sustained upon
the Premises by any person or persons caused by negligence on the part of the
Lessor, its agents, employees and other persons with respect to whom Lessor may
be liable.

 

16.           Bankruptcy or Insolvency. In the event that the Lessee shall
become bankrupt or shall make a voluntary assignment for the benefit of
creditors or in the event that a receiver of the Lessee shall be appointed, then
at the option of the Lessor and upon five (5) days notice in writing to the
Lessee of the exercise of such option, this Lease shall cease, terminate and
come to an end.

 

17.           Injury to Premises by Lessee. In the event of any damage or injury
to the Premises of any kind whatsoever caused by the carelessness, negligence or
improper conduct on the part of the Lessee, its agents or employees, the said
Lessee shall cause the said damage or injury to be repaired as speedily as
possible at its own cost and expense.

 

13

--------------------------------------------------------------------------------


 

18.           Use and Compliance with Laws. Lessee covenants and agrees to
comply, at its own expense, with all present or future State of Michigan,
including the State of Michigan Office of the Racing Commissioner, statutes,
rules, regulations and requirements of any type and of any nature including
Section 18 and all other provisions of the Michigan Racing Law of 1995, Act 279
of the Public Acts of 1995, as amended, and all other present or future police,
sanitary, building or fire rules, codes, regulations and instructions imposed by
any other governmental authority whatsoever, and municipal ordinances, all
requirements or regulations of the Board of Fire Underwriters and all state and
federal statutes, present or future, concerning the Premises, the use or
occupation thereof.

 

Lessee otherwise covenants that it will keep and maintain the Premises in a neat
and clean condition.

 

19.           Lessor Access. Lessor shall have reasonable access to the Premises
during business hours for the purpose of examination or review of same, or to
make any needful repairs or alterations. Any repairs or examination of the
Premises shall not unnecessarily interfere with Lessee’s use of the Premises or
the conduct of Lessee’s business thereon.

 

20.           Default by Lessee. In the event of default by Lessee in the
payment of rent or the performance of any covenant or obligation to be kept or
performed by Lessee, and should such default continue for a period of seven (7)
days in the case of nonpayment of rent or thirty (30) days in the case of the
material breach of any other covenant or obligation, after receipt by Lessee of
a written notice from Lessor specifying such

 

14

--------------------------------------------------------------------------------


 

default, Lessor may thereafter without further notice of demand, enter on the
Premises and take full and absolute possession thereof without such re-entry
causing a forfeiture of the rent to be paid or the covenants to be performed by
Lessee hereunder for the full term of this Lease and may thereafter lease or
sublease the Premises for such rent as Lessor may reasonably obtain, crediting
Lessee with the rent so obtained after deducting the costs Lessor reasonably
incurs by such re-entry, leasing or subleasing, or the Lessor, at its election,
may terminate the Lease and re-enter and take full and absolute possession of
the Premises free from any further right or claim by Lessee.

 

21.           Rents and Notices. All notices required or furnished hereunder
shall be mailed addressed as follows until such addresses are changed by thirty
(30) days prior notice in writing:

 

To the Lessor:

 

Jackson County Fair Board

 

 

Attn: Manager

 

 

200 W. Ganson Street

 

 

Jackson, MI 49201

 

 

 

 

 

and

 

 

 

 

 

County of Jackson

 

 

Attn: Jackson County Administrator

 

 

120 W. Michigan Avenue

 

 

Jackson, MI 49201

 

 

 

To the Lessee:

 

Jackson Trotting Association, LLC

 

 

200 W. Ganson Street

 

 

P.O. Box 881

 

 

Jackson, MI 49204-0881

 

22.           Parking Lot. During simulcasting and live racing, Lessee’s
exclusive parking lot is as defined in attached Exhibit A north of the line
roughly defined as

 

15

--------------------------------------------------------------------------------


 

follows:  a line that runs east and west from the north boundary of the Fair
Events Center (formerly known as the “Rollatorium”) to the so-called “new”
telephone pole on the west end of the parking lot that angles to the northeast
towards the racetrack plus the parking area north of the Grandstand per the
attached diagram A.

 

Lessor’s exclusive parking shall be south of the line roughly defined as
follows:  a line that runs east and west from the northern boundary of the Fair
Events Center (formerly known as the “Rollatorium”) to the so-called “new”
telephone pole on the west end of the parking lot that angles to the northeast
towards the racetrack per the attached diagram A.

 

Lessor and Lessee shall have equal access on a first come, first serve basis to
the East Midway Lot and the parking area north of the Fair Events Center on a
first come, first serve basis. Access to the East Midway Lot shall not be
allowed to Lessee during times when Lessor has booked an event in the East
Midway Lot area.

 

If no event has been scheduled by Lessor at the Fair Events Center, Lessee may
use the Fair Events Center parking lot pursuant to a non-exclusive license
hereby granted by Lessor to Lessee as long as said use does not otherwise
interfere with Lessor’s use of the Premises.

 

Lessor and Lessee shall cooperate and use their best efforts to resolve any and
all parking issues that may arise from time to time. Diagram A is hereby
incorporated by reference and is made a part hereof.

 

16

--------------------------------------------------------------------------------


 

Further, Lessor and Lessee shall exchange information on the scheduling of
various events so as to prevent any conflict.

 

Lessee shall perform daily cleanup of its parking areas, and any other areas
used during the term of this Lease.

 

23.           Hold Over. In the event of the Lessee holds over after the
termination of this Lease or any extension thereto, it is agreed that thereafter
the tenancy shall be from month to month and not year to year term under the
same terms and conditions, including rental payments, as provided herein.

 

24.           Successors and Assigns. It is agreed that all of the provisions
herein contained are to be construed as covenants and agreements as if so
specifically stated and that all of the terms and provisions hereof shall bind
and inure to the benefit of the parties hereto, their heirs, representatives,
successors and assigns.

 

25.           Application. Subject to Section 34, Lessee shall make application
to the Michigan Racing Commissioner before the deadline established by the
Michigan Office of Racing Commissioner each year during the term of this Lease
for its required harness horse race meet license, requesting at least the
minimum number of days required by the Michigan Racing Law of 1995, Act 279 of
Public Acts of 1995, as amended, and as may be amended in the future, to be
conducted on the Premises. If Lessee fails to make and file such annual
application in the manner so required and within the time limited, this Lease
may, at the option of Lessor, be declared null and void and of no further force
or effect except that Lessee shall be obligated to Lessor for any and all rents
that may be

 

17

--------------------------------------------------------------------------------


 

guaranteed and due and payable over the remaining term of the Lease. Lessee
shall furnish to Lessor with a copy of its annual application to the Michigan
Racing Commissioner within two (2) days subsequent to the filing of same.

 

26.           Prior Leases. This Lease supersedes, controls and takes precedence
over all prior and previous Agreements, Letter Agreements and/or Leases between
Lessor and Lessee involving live horse racing and simulcasting on the Premises.

 

Lessor and Lessee acknowledge this Lease is the full and complete expression of
their Universal Lease and no other agreements, understandings or covenants not
contained herein shall be binding unless reduced to writing and executed by the
Lessor and Lessee.

 

27.           Interpretation. Words in the singular, plural, masculine, feminine
and neuter as used herein shall have the meanings and be construed as required
by the context of this demise and Lease.

 

28.           Governing Law. This Lease shall be construed pursuant to the laws
of the State of Michigan.

 

29.           Force Majeure. If Lessee is prevented from completing performance
of its live harness horse race meets or the guaranteed 225 minimum days of
simulcasting as required by Paragraph 5 by an act of God, weather conditions
resulting in the loss of electricity or work stoppage based on labor unrest,
then Lessee shall be excused on a prorated basis for the rental obligations for
each day Lessee is unable to race or simulcast

 

18

--------------------------------------------------------------------------------


 

as a direct result of an act of God, weather conditions resulting in loss of
electricity or labor unrest.

 

30.           Surrender. Upon expiration of this Lease, including any extensions
or renewal thereof, Lessee shall give and surrender peaceful possession of the
Premises to Lessor in a condition as when taken, usual wear and tear and damage
by the elements excepted. Lessee acknowledges that upon surrender of the
possession of the demised Premises, any and all wiring, lighting equipment,
fixtures, transformers, offices, betting booths, betting stalls, hub rail, money
room and/or any other fixture attached to the Premises, including the judges’
stand and catwalk, shall be the sole and exclusive property of Lessor and shall
be left on the Premises. Notwithstanding anything contrary to the above, Lessee
shall have the right to remove the tote board, but not the electrical power
source to the tote board, and such other equipment which is not a fixture on the
Premises.

 

31.           Notice of Default. Lessor and Lessee agree and acknowledge that in
the event of any claimed default on the part of either party to this Lease,
notice of such claimed default shall be served in writing in accordance with
paragraph 21 above and each party shall be given notice as provided in the
Michigan Summary Proceedings Act within which time to cure and correct such
alleged default including seven (7) day notice for non-payment of rent and
thirty (30) day notice for any breach of this Lease.

 

32.           Waiver. The failure of Lessor to insist upon the strict
performance of the terms, covenants, conditions and agreements contained in this
Lease, or any of them,

 

19

--------------------------------------------------------------------------------


 

shall not constitute or be construed as a relinquishment or waiver of Lessor’s
rights to thereafter enforce any of the terms, covenants, conditions or
agreements of this Lease.

 

33.           Lessee’s Rights to Concessions. Lessee shall be entitled to the
sole and exclusive right to all concession income generated during live race
meets or simulcasting, including, but not limited to, food, beverage and
alcohol, program and parking sales.

 

34.           Lessee’s Warrant; Relocation of Racing. Lessee represents,
covenants and warrants to Lessor that Lessee’s intent and purpose is and Lessee
shall make the capital improvements referenced in paragraph 6 above, to keep and
maintain harness horse race meets in Jackson County and that Lessee shall not
assign, convey or transfer Jackson County horse race dates elsewhere. Should
Lessee relocate its harness horse race meets and simulcasting to another
location during the term of this Lease, Lessee shall, as a condition of its
relocation elsewhere, post a surety bond from a surety company selected by
Lessor from the U.S. Department of Labor Approved Surety List naming the Jackson
County Fair Board and Jackson County Fair as obligee for the dollar value of any
remaining capital improvements required by paragraph 6 above not completed as
well as for the minimum rent then due and owing over the remaining term of this
Lease. The posting of said surety bond shall be a material condition of Lessee’s
ability to vacate the premises. Should Lessee vacate the premises without the
posting of the surety bond as hereinbefore provided, Lessee consents to the
entry of a temporary restraining order and a preliminary injunctive order from
the Circuit Court for the County of Jackson to

 

20

--------------------------------------------------------------------------------


 

enjoin and prevent Lessee from relocating to new premises until such time as the
surety bond required hereunder shall be posted.

 

Notwithstanding Lessee’s obligation to post the surety bond as hereinbefore
provided, should Lessee vacate the premises, Lessor shall be under no obligation
to mitigate its damages and Lessor shall be free to re-lease the premises
without reduction or termination of the sums of money owed by Lessee over the
remaining term of this Lease.

 

Should Lessee vacate the premises prior the expiration of the lease term, the
above surety bond obligation shall also include the dollar value of any capital
improvements required by Lessee pursuant to paragraph 6, not yet completed by
Lessee.

 

In the event Lessee vacates the premises prior to the end of the lease term,
Lessor shall be under no obligation nor shall Lessor be required to transfer its
track license and Lessor may keep the track license for its use; provided Lessor
will not oppose any application of Lessee for a track license for a different
site in Jackson County.

 

35.           Portable Stalls. The portable stalls owned by Lessor shall be made
available for use by Lessee during Lessee’s live harness horse race meets.
Lessor shall be responsible for assembly and disassembly for use during the
Jackson County Fair Period and Lessee’s live harness horse race meets. As long
as Lessee remains on the Premises under this Lease, Lessor shall not lease to
any other entity or otherwise allow the portable stalls to be removed from the
Premises. To the extent the portable stalls are owned by Lessee, Lessee, in
consideration of the terms and covenants of this Lease,

 

21

--------------------------------------------------------------------------------


 

hereby conveys, transfers and assigns over to Lessor all right, title and
interest in said portable stalls.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease Agreement on the
6th day of December 2005, to be effective as of January 1, 2005.

 

 

Lessor:

 

 

 

 

In Presence of:

COUNTY OF JACKSON

 

 

 

 

 

By:

/s/ Clifford E. Herl

 

 

 

Clifford E. Herl

 

 

Its:

Chairman, Jackson County

 

 

 

Board of Commissioners

 

 

 

Lessee:

 

 

 

JACKSON TROTTING

 

ASSOCIATION, LLC

 

 

 

 

 

By:

/s/ Daniel Rakieten

 

 

 

 

Daniel Rakieten

 

 

 

Its: Member

 

22

--------------------------------------------------------------------------------